Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00467-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

                                  Pedro J. ARCINIEGA,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-10713
                        Honorable Norma Gonzales, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee Pedro J. Arciniega recover his costs of the appeal
from appellant City of San Antonio.

       SIGNED January 15, 2020.


                                              _____________________________
                                              Irene Rios, Justice